Citation Nr: 0323909	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-05 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. chapter 35.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran had active service from December 1969 to 
September 1971; the veteran died in June 1998; the appellant 
is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).  

While the issue of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 had been part of the current appeal.  In 
light of the current decision granting service connection for 
cause of the veteran's death, as this is the greater benefit, 
the issue of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 is moot.  Therefore, the Board will 
consider the issues on appeal to be as listed on the title 
page of this decision.

In this case, the appellant filed a claim for entitlement to 
service connection for multiple sclerosis for accrued 
benefits.  It is noted that prior to the veteran's death of 
June 1998, the veteran had a claim pending for entitlement to 
service connection for multiple sclerosis.  By rating action 
of November 1999, service connection for multiple sclerosis 
was granted at 100 percent disabling beginning in September 
1994.  However, by that rating action was voided and the 
rating action not promulgated due to the veteran's death.  
This issue is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues on appeal have been 
obtained by the RO.

2.  The veteran died in June 1998; according to the death 
certificate, the immediate cause of death was multiple 
sclerosis.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The veteran's multiple sclerosis, which was the cause of 
his death, is related to his service.  Symptoms were shown 
within 7 years after the separation from service.


CONCLUSIONS OF LAW

1. A disability of service origin caused or contributed 
substantially or materially to cause of death.  Multiple 
sclerosis may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312, 3.326 
(2002).

2. The statutory requirements for eligibility for chapter 35 
Dependents' Educational Assistance benefits have been met.  
38 U.S.C.A. §§ 3500, 3501, 5103A , 5112 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 3.807, 21.3020, 21.3021 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision in this case, the Board 
finds that all duty to assist and to notify the appellant 
pursuant to the VCAA is satisfied.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312(c) (2002).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within 7 years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

A death certificate shows that the veteran died in June 1998 
with an immediate cause of death being multiple sclerosis.  
An autopsy was not performed.  

The veteran's service medical records show no complaints, 
history, treatment, or diagnosis of the presence of multiple 
sclerosis.  On pre-induction examination in September 1969 
and separation examination in July 1971, the veteran's 
neurological examinations were within normal limits.

In September 1979, a letter from a private medical examiner 
stated that the veteran was seen for symptoms of numbness and 
tingling in both legs in August 1979.  These symptoms had 
been present for weeks before the veteran was admitted to the 
private medical facility.  The veteran stated that when he 
bent his head forward, he felt numbness and tingling 
extending down the back into the anterior part of his legs 
and down to his toes, and the pain was only exacerbating by 
bending his head or torso forward.  The veteran stated that 
the symptoms persisted without letup for approximately two 
weeks.  Another examiner also evaluated the veteran in the 
facility and the impression was that the veteran could 
possibly have a sensory polyneuropathy or multiple sclerosis.

Private medical records from July 1990 to May 1994 showed 
that the veteran was seen for multiple sclerosis.  In July 
1990 the veteran stated that he was in good health until 11 
years prior to the examination when he experienced double 
vision.  

On VA examination of August 1994, the veteran's wife stated 
that when she first met the veteran he had the beginning 
symptomatology, manifested by poor memory, in 1973.  It was 
stated that the definitive diagnosis of multiple sclerosis 
was made in 1979.  The veteran showed complaints of poor 
memory, bladder and bowel incontinence, no ambulation, and 
needed help in dressing and personal care.  The findings was 
that the veteran obviously had multiple sclerosis, he was 
stiff, had spontaneous unusual movements of the arms and 
legs, had very poor memory, and was not capable of managing 
his affairs or the affairs of his wife.

A statement in October 1996 by a registered nurse and 
neighbor of the veteran stated that in 1977 she noticed that 
the veteran has an odd gait at times.  She stated that the 
gait could be best described as a wide-based stiff legged, 
non-knee bending walk.  Then nurse stated that the gait was 
more pronounced in the evening or after a lot of activity 
such as mowing the lawn.  The nurse also stated that the 
veteran had mentioned the numbness and tingling in his hands 
to her.

On VA examination of August 1997, the veteran reported a 
history of numbness of the hands and legs with associated 
weakness of the legs beginning in 1973 and he first saw a 
physician in 1979 due to worsening of the problem, which 
resulted in a diagnosis of multiple sclerosis.  The examiner 
stated that the veteran had multiple sclerosis, previously 
relapsing, remitting and now chronic progressive type with 
total disability.  The examiner stated that the symptoms 
began with complaints of paresthesias and intermittent 
weakness as far back as 1973 or 1974.  The examiner also 
stated that the complaints would certainly be consistent with 
the natural course of this man's illness resulting in severe 
disability over a 35-year period.  The examiner opined that 
it was entirely possible that the veteran's symptoms began in 
the early 1970s and it is quite likely that they began prior 
to 1978.

On VA examination of May 1999, the examiner reported that the 
veteran had clinically definite multiple sclerosis with a 
history of symptoms beginning about 1973.  The examiner 
further stated that it was therefore highly likely that the 
veteran's multiple sclerosis began prior to 1978.

In this case, resolving all reasonable doubt in favor of the 
appellant, the Board finds that the veteran's multiple 
sclerosis was related to his service as commented by VA 
examiners in August 1997 and May 1999.   The findings were 
that the symptoms of multiple sclerosis began prior to 1978 
and the presumptive period for service connection for 
multiple sclerosis would be within this time period.  As 
such, the Board finds that the evidence is at least in 
equipoise in this case.  Therefore, the Board finds that the 
evidence supports the appellant's claim.  38 C.F.R. § 3.102 
(2002).

Because of the aforementioned grant, the eligibility for 
Dependents' Educational Assistance under the provisions of 
Chapter 35, Title 38, United States Code is also established.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to eligibility for Dependents' Educational 
Assistance, chapter 35, Title 38, United States Code is 
granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

